Citation Nr: 0906439	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-27 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for calluses of both feet.

2.  Entitlement to an increased (compensable) rating for 
bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from October 1986 to May 
1996 and from January 2004 to March 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which in pertinent part, denied 
entitlement to compensable ratings for the above listed 
disorders.  While the appeal was pending, in a July 2003 
rating decision, the RO in pertinent part, assigned a 10 
percent rating for calluses, bilateral feet, effective from 
the January 16, 2001 date of claim.  

Another appellate issue concerning the initial rating 
assigned for service-connected sinusitis was withdrawn from 
appellate status by the veteran in a January 2004 VA Form 21-
4138, Statement in Support of Claim, in which he stated that 
he accepted the December 2003 decision of the Decision Review 
Officer (DRO), awarding a 10 percent rating for his 
sinusitis.  Thus, the only two issues remaining on appeal are 
those listed above.

The veteran failed to appear for a videoconference Board 
hearing scheduled in June 2004.  As the veteran has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704(d) (2008).

In July 2004, the Board remanded this matter for further 
development.  The matter is returned to the Board for further 
consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

Upon review of the evidentiary record, the Board finds that 
another remand is necessary to afford a proper adjudication 
of both issues currently on appeal.  In regards to the tinea 
pedis issue the veteran's representative pointed out in a 
February 2008 statement attached to a VA form 646 that the RO 
did not comply with the Board's instructions from the July 
2004 Remand because it did not conduct the skin disorders 
examination during an active phase of the condition.  See 
Stegall v. West, 11 Vet. App 268, 270-271 (1998).  The 
instructions from the July 2004 remand did request the 
examination be conducted during an active phase, citing See 
Ardison v. Brown, 2 Vet. App. 405 (1994).  The Board does 
note that the examination of May 2005, aside from being 
nearly four years old, appears to have been done in an 
inactive phase shown by the findings of the examination which 
noted the skin to be cleared since treatment with a pill for 
a month with no pathology shown on the examination.  The 
veteran is noted to have said that the disease was at its 
most active in hot weather.  Thus another examination should 
be scheduled during an active phase.

As regards the issue of an increased rating for the bilateral 
foot disorder with callosities, the Board notes that the most 
recent examination was done on May 11, 2005 which is nearly 4 
years ago.  Thus a more recent examination is necessary to 
address the current level of his disability and to review the 
evidence that has been obtained since May 2005.  The Board 
also notes that the representative in the February 2008 
statement attached to the 646 referenced a May 11, 2007 VA 
foot disorders examination.  However the file does not 
contain such an examination, nor is it referenced in the 
supplemental statements of the case from August, 2007, March 
2008 and July 2008.  It appears that the veteran's 
representative may have mistakenly meant to reference the May 
11, 2005 VA foot disorders examination as the findings appear 
to be from that examination.  However, the RO should clarify 
whether there was a VA foot examination done on May 11, 2007 
and if so, it must associate the report from such examination 
with the claims file.  

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ascertain whether a VA 
foot disorders examination was ever 
conducted on May 11, 2007 and if so, 
should associate the report from such 
examination with the claims folder.  If 
such examination is found not to exist, 
the AOJ should indicate this in writing.

2.  The AOJ should again contact the 
veteran and ask that he identify all 
sources of treatment for all claimed foot 
disorders, since 2008, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA 
government treatment records are not 
successful, the AOJ should inform the 
veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claims.  38 C.F.R. § 
3.159 (2008).

3.  After completion of 1 and 2 above, the 
AOJ should the veteran for VA 
examinations, by appropriate specialists, 
to ascertain the nature and extent of the 
veteran's service-connected calluses and 
tinea pedis of both feet.  All indicated 
tests or studies deemed necessary should 
be done.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiner(s) in connection 
with the examinations, and the report(s) 
should so indicate.  

First, the veteran should be afforded an 
examination of the feet to determine the 
nature and extent of his bilateral foot 
calluses.  If range of motion studies 
demonstrate any limitation of motion, the 
examiner should discuss whether the 
limitation may be objectively confirmed by 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The examiner 
should specify any functional loss due to 
pain or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the examiner 
should provide an opinion as to the degree 
of any functional loss likely to result 
from a flare-up of symptoms or on extended 
use.  The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service- 
connected calluses of both feet and 
indicate whether they are analogous to a 
moderate, moderately severe, or severe 
foot injury and whether there is evidence 
of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated; swelling on use; weight-
bearing line over or medial to great toe; 
inward bowing of the tendo achillis pain 
on manipulation and use of the feet; 
tenderness of plantar surfaces, inward 
displacement and spasm of the tendo 
achillis on manipulation not improved by 
orthopedic shoes or appliances, swelling 
on use, or callosities.

Second, the skin examination should be 
scheduled when the veteran's tinea pedis 
is in an active phase, which according to 
the veteran is most likely to happen 
during hot weather.  See Ardison v. Brown, 
2 Vet. App. 405 (1994).  The skin examiner 
should provide a history of the skin 
disorder, including the frequency and 
extent of any outbreaks, and discuss any 
and all manifestations of the veteran's 
tinea pedis.  Specifically, the examiner 
should give the extent of the tinea pedis 
on both feet in square inches or square 
centimeters, should indicate whether the 
veteran's skin disorder is unstable (i.e., 
frequent loss of covering of skin over the 
affected area), deep, superficial (i.e., 
not associated with underlying tissue 
damage), poorly nourished with repeated 
ulceration, or tender and/or painful on 
objective demonstration, and whether the 
disorder limits the function of, or causes 
limited motion of, the affected part(s).  
The examiner is to give the percent of 
exposed areas affected, and whether 
systemic therapy such as corticosteroids 
or other immuno- suppressive drugs were 
required during the past 12-month period: 
(1) constantly or near constantly, (2) for 
a total of six weeks or more, but not 
constantly, or (3) for a total duration of 
less than six weeks; or whether no more 
than topical therapy was required during 
the past 12- month period.

The examiner(s) should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.

4.  Following completion of 1 through 3 
above, the AOJ should readjudicate the 
increased ratings claims.  In particular, 
the RO's review should include 
consideration of all appropriate 
diagnostic codes under 38 C.F.R. 
§§ 4.71a and 4.118 for the veteran's 
calluses and tinea pedis of both feet, 
including Diagnostic Codes 5276 and 5284 
and both the former and current skin 
rating criteria.  To this end, the AOJ 
should determine whether or not separate 
ratings should be assigned for each foot.  
If the AOJ rates the veteran's right and 
left foot disabilities jointly, a citation 
to the pertinent law and regulation 
supporting the determination to rate them 
together must be provided.  Alternatively, 
the AOJ should rate the disability of the 
right and left foot separately.  If any 
determination remains adverse, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

5.  After completion of the foregoing, the 
AOJ should review the file and ensure that 
all of the directives of this REMAND have 
been carried out in full.  If not, the AOJ 
should take any action necessary to ensure 
such compliance.  38 C.F.R. § 4.2 (2008); 
see also Stegall v. West, 11 Vet. App. 206 
(1998).

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may have adverse consequences on 
his claim.  38 C.F.R. § 3.655 (2008).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




